     Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 1 of 25




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

ONI ROBERTS,

     Plaintiff,

v.

BANK OF AMERICA, CORP., FAY
                                  CIVIL ACTION FILE
SERVICING, LLC, US BANCORP,
STATEBRIDGE COMPANY, LLC,         No. 1:18-cv-05229-MHC-AJB
WILMINGTON SAVINGS FUND
SOCIETY, FSB as trustee for Prime
Star – H Fund, I Trust, PRIMESTAR
FUND, I TRS, INC., AND BRET
CHANESS,

     Defendants.


              UNITED STATES MAGISTRATE JUDGE’S ORDER
              AND FINAL REPORT AND RECOMMENDATION

        This matter is before the Court upon Motions to Dismiss filed by Bank of

America, Corporation (“Bank of America”), Bret J. Chaness, Primestar Fund, I

TRS, Inc. (“Primestar”), Statebridge Company, LLC (“Statebridge”), Wilmington

Savings Fund Society, FSB,       as trustee for Prime Star – H Fund, I Trust

(“Wilmington”) (Chaness, Primestar, Statebridge, and Wilmington hereinafter

referred to as the “Primestar Defendants”), Fay Servicing, LLC (“Fay”), and US
     Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 2 of 25




Bancorp (“Bancorp”) (Fay and Bancorp hereinafter referred to as the “Fay

Defendants”). [Docs. 13, 15-16]. Defendant Bank of America has also moved to

stay pretrial deadlines and discovery, [Doc. 4], and Plaintiff has moved to stay a

writ from DeKalb County Superior Court, [Doc. 17].

        For the reasons set forth herein, the undersigned RECOMMENDS that each

of the Defendants’ motions to dismiss be granted and that Plaintiff’s amended

complaint be DISMISSED WITH PREJUDICE. The undersigned FURTHER

RECOMMENDS that Plaintiff’s motion to stay the writ from Dekalb County

Superior Court be DENIED. Defendant Bank of America’s motion to stay pretrial

deadlines and discovery is DENIED AS MOOT.

I.      Motion to Dismiss

        A.    Background

              1.     Procedural History

        Plaintiff has filed several previous suits related to the purchase of property

located at 5371 Charity Way, Stone Mountain, Georgia 30083 (hereinafter “the

Property”). Relevant here, in 2016 Plaintiff filed a lawsuit against Primestar in

DeKalb County Superior Court, which Primestar removed to this Court. [See Case




                                         2
  Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 3 of 25




No. 1:16-cv-01620-MHC-AJB, Docs. 1, 1-1].1 In that matter, Plaintiff essentially

claimed that Defendant could not foreclose upon the Property because the security

deed was fraudulently created by robo-signers, the deed under power of sale was a

bogus document containing false information, the assignments were invalid, and

Defendant had not unified the note and mortgage. [See 1:16-cv-01620-MHC-AJB,

Doc. 1-1 at 5-8]. The District Judge granted Defendant’s motion for judgment on

the pleadings, which was premised upon a failure to state a claim under Fed. R. Civ.

P. 12(b)(6).

      In 2017, Plaintiff again filed suit against Primestar in DeKalb County

Superior Court and the case was again subsequently removed to this Court. [Case

No. 1:17-cv-01915, Docs. 1, 1-1]. In the complaint, Plaintiff asserted Defendant

failed or refused to answer validation requests, the alleged assignments were

invalid, and her mortgage and note were held by two different entities. [Case

No. 1:17-cv-01915, Docs. 1-1 at 8]. Plaintiff alleged the following eight counts

against Primestar: (1) the security deed had not been signed by her, was robo-signed,




      1
        A court may take judicial notice of public records in considering a motion
to dismiss without transforming it into a motion for summary judgment. See Bryant
v. Avado Brands, Inc., 187 F.3d 1271, 1280 (11th Cir. 1999); see also Adamson
v. Poorter, No. 06-15941, 2007 WL 2900576, *2 (11th Cir. Oct. 4, 2007) (per
curiam).
                                       3
  Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 4 of 25




included numerous other errors, and that the servicing companies had refused to

accept her loan payments, all of which together constituted deceptive trade

practices, [id. at 9-12], (2) fraud, [id. at 12-13], (3) “violation of REMIC LAW,”

[id. at 13-15], (4) “violation of the servicer performance agreement,” [id. at 15],

(5) “violation under the uniform commercial code/articles 3 & 9,” [id. at 15-17],

(6) “REMIC violation by all defendants with the I.R.S.,” [id. at 17-18], (7) unjust

enrichment, [id. at 18- 19], and (8) “abuse of legal process” due to the attorneys

involved failing to disclose faulty foreclosure paperwork while representing banks

and other mortgage service companies, [id. at 19-20].

      Defendant moved for a dismissal for failure to state a claim pursuant to Fed.

R. Civ. P. 12(b)(6), and this Court recommended the complaint be dismissed with

prejudice on the basis of res judicata. [Doc. 3, Doc. 21 at 11-16]. This Court

determined that res judicata applied because the parties were identical, the causes

of action were identical in that both relied upon fraud, REMIC, and the UCC, the

facts underlying Plaintiff’s claims were the same in that she argued that the public

documents underlying the foreclosure on the Property were fraudulent, invalid, and

did not provide a basis for foreclosure, and the previous action was decided by a

final decision after the parties had a full opportunity to adjudicate the case. [Id. at



                                        4
  Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 5 of 25




13-15]. The District Judge adopted the recommendation over Plaintiff’s objections.

[Doc. 25].2

      Plaintiff filed the current action in DeKalb County Superior Court on

October 12, 2018. [Doc. 1-1 at 63]. Defendants removed the action to this Court

on November 14, 2018 on the basis of federal question jurisdiction. [Doc. 1 at 3-5].

Bank of America filed a motion to stay pretrial deadlines and discovery and a

motion to dismiss for failure to state a claim on November 19, 2018. [Docs. 4-5].

The Primestar and Fay Defendants both also filed motions to dismiss the complaint.

[Docs. 7-8]. On December 4, 2018, Plaintiff filed an amended complaint, [Doc. 10],

and each of the Defendants have filed motions to dismiss that complaint, [Docs. 13,

15-16].




      2
              Plaintiff also filed suit against Primestar in Dekalb County Superior
Court twice in 2016, [see Roberts v. Primestar Fund I Trs, Inc., Case
No. 16-cv-4403 (DeKalb Cty. Sup. Ct. 2016) & Roberts v. Primestar Fund I TRS
Inc., Case No. 16-cv-5275 (DeKalb Cty. Sup. Ct. 2016)], and against Statebridge
and Primestar in 2018 in Dekalb County Superior Court, which the Defendants
later removed to this Court, [Case No. 1:18-cv-03000, Docs. 1, 1-1]. Chaness was
identified as the attorney representing the Defendant in the dockets for each of the
cases.

                                       5
  Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 6 of 25




      On February 8, 2019, Plaintiff filed a motion to stay the writ from the

Superior Court of DeKalb County, [Doc. 17], which each of the Defendants have

opposed, [Docs. 18-20].

             2.     Facts3

      The Court gleans the following facts from the complaint and attachments.

[Doc. 1-1 at 63-109]. On July 25, 2006, Plaintiff signed a promissory note and

security deed from Bank of America, N.A. (hereinafter “BOA”) to fund the

purchase of the Property. [Id. at 68-69]. Plaintiff filed for a loan modification on

April 7, 2010 and discovered that her loan had been taken over by a different

company. [Id. at 71]. The loan or servicing rights were sold to Fay on February 1,

2014, who then sold the loan to Bancorp. [Id. at 71-72]. Plaintiff again applied for

a loan modification on July 7, 2014, but Fay had sold the loan servicing rights to




      3
              Plaintiff has incorporated the facts section from her original state court
complaint into her amended complaint. See LR 15.1, NDGa. When considering a
motion to dismiss, the Court accepts as true the well-pleaded facts set forth in a
plaintiff’s complaint and construes those facts in the light most favorable to the
plaintiff. See Bryant, 187 F.3d at 1273 n.1 (“At the motion to dismiss stage, all
well-pleaded facts are accepted as true, and the reasonable inferences therefrom are
construed in the light most favorable to the plaintiff.”). The Court, however, is not
required to accept a plaintiff’s legal conclusions. See Sinaltrainal v. Coca-Cola
Co., 578 F.3d 1252, 1260 (11th Cir. 2009) (citing Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009)). Nor will the Court “accept as true a legal conclusion couched as a
factual allegation.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
                                         6
  Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 7 of 25




Statebridge, who later sold them to Wilmington. [Id. at 72]. Plaintiff sent a request

to Statebridge requesting specific information about her loan on October 13, 2014

and Statebridge responded by informing her she was in default and that it was

accelerating her loan. [Id. at 73-74]. Plaintiff alleges that, although the Property

was allegedly sold at auction, it was sold improperly because it was never actually

called out by the auctioneer. [Id. at 74].

      In her first claim, Plaintiff alleges that Bank of America, Fay, Bancorp, and

Wilmington committed false representation and falsified mortgage documents.

[Doc. 10 at 4]. Specifically, Plaintiff alleges that Bank of America included her

ex-husband’s income when granting her a loan modification without her consent in

violation of the Georgia Mortgage Fraud Act, O.C.G.A. § 16-8-101. [Id. at 4-6].

Plaintiff alleges that, as a result, she was unable to make her modified payments

and, additionally, that Bank of America purposely added her ex-husband’s income

to make the modification as unhelpful as possible. [Id. at 5-6]. Plaintiff further

alleges that Fay made false representations to her in an attempt to stop her from

seeking to refinance or obtain modification with another entity. [Id. at 6-7].

Plaintiff alleges that Fay informed her that she could not be foreclosed upon while

seeking a modification, but Fay sold its servicing rights to Statebridge and the

Property was foreclosed upon shortly thereafter. [Id. at 7-8].

                                        7
  Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 8 of 25




      In her second claim of relief, Plaintiff asserts breach of contract against Bank

of America, Wilmington, Statebridge, and Bancorp. [Id. at 8]. Specifically,

Plaintiff alleges that she entered into a binding note and security deed with Bank

of America when she purchased her home but that Bank of America, Statebridge,

Wilmington, and Fay violated the security deed by adding loan charges. [Id. at

8-9]. Plaintiff further alleges that Bank of America violated the security deed by

failing to credit her payments and by adding her ex-husband’s income to her loan

modification application. [Id. at 9-10]. Plaintiff alleges she had a principal-agent

relationship with Wilmington and it breached its legal duty to her by failing to fairly

exercise the power of sale in the security deed and by failing to inform her of the

remedies included in the security deed. [Id. at 10-11].

      In her third claim for relief, Plaintiff alleges that Statebridge and Wilmington

committed a breach of good faith and fair dealing by claiming that a fair auction

occurred when the Property was never called out at the alleged auction. [Id. at 13].

In her fourth claim for relief, Plaintiff alleges that Wilmington, Statebridge, and

Chaness engaged in a wrongful foreclosure. [Id. at 14]. She alleges that they owed

her a legal duty under O.C.G.A. § 23-2-114 to fairly exercise their power of sale,

which they failed to do by not selling the Property to the highest bidder and not

even calling it out at auction. [Id. at 14-15]. She argues that the property was sold

                                        8
  Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 9 of 25




for $100, which is grossly inadequate and which resulted in the sale not actually

being consummated. [Id. at 16-17]. She alleges that fraud and bid-rigging were

involved and that she did not receive proper notice of the foreclosure. [Id. at 16-17].

      In her fifth claim for relief, Plaintiff alleges that Fay, Statebridge,

Wilmington, and Primestar violated 12 U.S.C. § 2601 and § 2605 by failing to

inform her that her loan was being transferred within the timeframes required.

[Id. at 18-20]. Plaintiff further alleges that Fay, Statebridge, Wilmington, and

Primestar violated 12 C.F.R. §1024.36(d)(2)(i)(A) by not providing contact

information for the true owner of her promissory note within ten days, that Bancorp

did not respond to numerous requests for information, and that Bancorp, Fay,

Statebridge, Wilmington, and Primestar are “listed servicers” and intentionally

violated the Real Estate Settlement Procedures Act of 1974 (“RESPA”), 12 U.S.C.

§ 2601, et seq. [Id. at 20-22].

      In her sixth claim for relief, Plaintiff alleges that Defendants were negligent,

in that they owed her a duty related to the servicing of her mortgage that they

repeatedly breached by failing to properly administer her payments, foreclosing

while she was in the process of applying for a loan modification, and failing to

maintain accurate loan records and, as a result, she suffered severe economic,

emotional, and physical harm. [Id. at 22-23].

                                        9
 Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 10 of 25




       Finally, in her seventh claim for relief, Plaintiff alleges that Bank of America,

Wilmington, Chaness, Statebridge, Fay and Primestar violated Georgia’s Racketeer

Influenced and Corrupt Organizations Act (“RICO”) by being involved in a scheme

that constituted residential mortgage fraud. [Id. at 24-25]. As relief, Plaintiff seeks

various types of damages and seeks an affordable loan modification with a fixed

interest rate. [Id. at 26].4

       B.     Res Judicata

              1.     Argument

       In their motion to dismiss, the Primestar Defendants argue that Plaintiff’s

claims are barred by res judicata. [Doc. 15-1 at 9]. Specifically, they argue that

this Court entered a final judgment in litigation between Plaintiff and Primestar,

this Court is a court of competent jurisdiction, the parties are substantially similar

for purposes of res judicata because they involve the same parties or their privies,

and this case involves the same cause of action as the previous litigation. [Id. at 10-

14]. They argue that Statebridge was in privity with Wilmington because it acted

as its loan servicer. [Id. at 12]. They also note that Wilmington was a preceding



       4
             It appears that a small portion of Plaintiff’s amended complaint
relating to her requested relief may have been cutoff. [See Doc. 10 at 26-27].
Because the resolution of this case does not require the Court decide the issue of
damages, as discussed below, the Court proceeds to analyze Plaintiff’s claims.
                                         10
 Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 11 of 25




or succeeding owner in the chain of title to property, which creates privity. [Id.].

Defendants also argue that attorneys are in privity with their clients and Chaness

represented Primestar and Statebridge in Plaintiff’s previous lawsuits. [Id.]. Next,

Defendants argue that the current and prior litigations involved the same cause of

action because both cases involved challenges to the security deed, assignments,

and foreclosure sale, and so arose from the same nucleus of operative facts.

[Id. at 13-14].

      Primestar Defendants have attached a number of documents to their motion

to dismiss.5 First, they have attached a copy of the security deed between Plaintiff,



      5
              Generally, a court must convert a motion to dismiss to a motion for
summary judgment if it considers materials outside of a complaint. See Fed. R.
Civ. P. 12(d); Day v. Taylor, 400 F.3d 1272, 1275-76 (11th Cir. 2005). However,
a court need not make this conversion when considering a document if “the
attached document is (1) central to the plaintiff’s claim and (2) undisputed.” Day,
400 F.3d at 1276; Arango v. U.S. Dep’t of the Treasury, 115 F.3d 922, 923 n.1
(11th Cir. 1997). A document is “undisputed” when its authenticity is unchallenged.
Day, 400 F.3d at 1276; Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002). In
addition, “a document central to the complaint that the defense appends to its
motion to dismiss is also properly considered, provided that its contents are not in
dispute.” Harris v. Ivax Corp., 182 F.3d 799, 802 n.2 (11th Cir. 1999). The
undersigned also notes that, where there is a conflict between allegations in a
pleading and the attached exhibits, the exhibits control. See Griffin Indus., Inc.
v. Irvin, 496 F.3d 1189, 1205-06 (11th Cir. 2007) (“Our duty to accept the facts in
the complaint as true does not require us to ignore specific factual details of the
pleading in favor of general or conclusory allegations. Indeed, when the exhibits
contradict the general and conclusory allegations of the pleading, the exhibits
govern.”).
                                       11
 Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 12 of 25




her husband, and Bank of America as security for the mortgage loan of $302,000

on the Property, which is dated July 26, 2006. [Doc. 15-2 at 2-18]. Next, they have

attached an assignment of the security deed, dated March 19, 2014, from Bank of

America to Bancorp. [Id. at 20-21]. Third, they attached an assignment of the

security deed from Bancorp to Wilmington, dated December 16, 2014.

[Id. at 22-23]. Next, Primestar Defendants have included a deed under power,

dated October 6, 2015, indicating that the Property was purchased by Wilmington

at auction at a sale “to the highest and best bidder for cash . . . within the legal hours

of sale at the usual place for conducting sheriff’s sales in DeKalb, Georgia.”

[Id. at 25-28].   Finally, they have attached a special warranty deed, dated

December 11, 2015, for the Property between Wilmington and Primestar. [Id. at

30-32].

       In its motion to dismiss, Bank of America also argues, among other things,

that Plaintiff’s claims are barred by res judicata. [Doc. 13-1 at 11-13]. Bank of

America argues that the criteria for res judicata are met because this Court’s prior

dismissal constitutes a final judgment on the merits, this Court is one of competent

jurisdiction, the previous litigation involved Bank of America or its privy, and the

same cause of action was involved in both cases. [Id. at 12]. Regarding the cause

of action, Bank of America argues that Plaintiff’s claims against it arise from its

                                          12
 Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 13 of 25




conduct in connection with her failure to meet her loan obligations and, although

she has made some new allegations, she could just as easily have made them in her

previous lawsuits. [Id. at 12-13].6

         Plaintiff did not file a response to the motions to dismiss. [See generally

Dkt.].

               2.     Applicable Law

         “Res judicata bars the filing of claims which were raised or could have been

raised in an earlier proceeding.” Ragsdale v. Rubbermaid, Inc., 193 F.3d 1235,

1238 (11th Cir. 1999). It “is a judicially made doctrine with the purpose of both

giving finality to parties who have already litigated a claim and promoting judicial

economy.” In re Atlanta Retail, Inc., 456 F.3d 1277, 1284 (11th Cir. 2006).

         Res judicata applies if “(1) there is a final judgment on the merits; (2) the

decision was rendered by a court of competent jurisdiction; (3) the parties, or those

in privity with them, are identical in both suits; and (4) the same cause of action is

involved in both cases.” Ragsdale, 193 F.3d at 1238 (citation omitted).

         “ ‘Generally both the party invoking res judicata and the party against whom

it is invoked must have been represented in the prior action for res judicata to



         6
             The Fay Defendants did not raise res judicata as a defense in their
motion to dismiss. [See generally Doc. 16-1].
                                         13
 Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 14 of 25




apply.’ ” Vereen v. Everett, No. 1:08-CV-1969-RWS, 2009 WL 901007, at *3

(N.D. Ga. Mar. 31, 2009) (quoting Akin v. PAFEC Ltd., 991 F.2d 1550, 1559

(11th Cir. 1993)).

      Dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6) qualifies as a judgment on the merits. N.A.A.C.P. v. Hunt, 891 F.2d 1555,

1560 (11th Cir. 1990) (quoting Federated Dept. Stores, Inc. v. Moitie, 452 U.S. 394,

399 n.3 (1981)). Privity exists between loan servicers and lenders or transferees

because they share a common interest in collecting the debt owed and enforcing

the same property right. Bailey v. Deutsche Bank Tr. Co. Americas, No. 3:13-CV-

00001, 2013 WL 820411, at *3 (M.D. Ga. Mar. 5, 2013). For preclusion purposes,

substantive legal relationships such as predecessors and successors of interest in

real property can justify a finding of privity. Crooked Creek Properties, Inc. v.

Ensley, No. 2:08-CV-1002, 2009 WL 3644835, at *16 (M.D. Ala. Oct. 28, 2009)

(quoting Taylor v. Sturgell, 553 U.S. 880, 894 (2008)), ), aff’d, 380 Fed. Appx. 914

(11th Cir. May 28, 2010); see also Latham v. Wells Fargo Bank, N.A., 896 F.2d 979,

983 (5th Cir. 1990) (“A non-party is in privity with a party for res judicata

purposes . . . if he has succeeded to the party’s interest in property[.]”)7; Southwest


      7
           Error! Main Document Only.In Bonner v. City of Prichard, 661 F.2d
1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit adopted as binding
                                        14
 Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 15 of 25




Airlines Co. v. Texas Int’l Airlines, 546 F.2d 84, 95 (5th Cir. 1977) (same). The

attorney-client relationship establishes privity.      Bouldin v. Mortg. Elec.

Registration Sys., Inc., No. 114-cv-03214, 2015 WL 11517084, at *7 (N.D. Ga.

Feb. 5, 2015), report and recommendation adopted by, 2015 WL 11622462

(N.D. Ga. Feb. 23, 2015).

      In any event, “the naming of additional parties does not eliminate the res

judicata effect of a prior judgment ‘so long as the judgment was rendered on the

merits, the cause of action was the same and the party against whom the doctrine

is asserted was a party to the former litigation.’ ” United States ex rel. Robinson

Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 249 (9th Cir. 1992)

(quoting Dreyfus v. First Nat’l Bank of Chicago, 424 F.2d 1171, 1175 (7th Cir.

1970)); Bedrock Svcs. v. Int’l Broth. of Elect. Workers Local Union Nos. 238, 342

& 495, 285 F. Supp. 2d 693, 700 (W.D.N.C. 2003).

      “Claims are part of the same ‘cause of action’ when they ‘arise out of the

same transaction or series of transactions.’ ” Trustmark Ins. Co. v. ESLU, Inc.,

299 F.3d 1265, 1269-70 (11th Cir. 2002) (citation omitted). This means that the

cases must be based on the same factual predicate or come from the same nucleus



precedent all of the decisions of the former Fifth Circuit handed down prior to the
close of business on September 30, 1981.
                                        15
 Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 16 of 25




of operative fact. Id. “[T]he test for ‘common nucleus of operative fact’ . . . is not

simply one of whether the two claims are related to or may materially impact one

another. The underlying core of facts must be the same in both proceedings.” In

re Piper Aircraft Corp., 244 F.3d 1289, 1301 (11th Cir. 2001). If they arise from

the same nucleus of operative facts, “the fact that [the current] action includes

additional claims not included in the previous action does not, by itself, prohibit

the application of res judicata.” Hosseinzadeh v. Greenpoint Mortg. Funding, Inc.,

No. 1:13-CV-01269, 2013 WL 12095674, at *4 (N.D. Ga. Dec. 23, 2013), aff’d

sub nom., 577 Fed. Appx. 925 (11th Cir. Aug. 18, 2014).

             3.     Analysis

      The undersigned finds that the doctrine of res judicata bars Plaintiff’s current

action against Defendants.8 The Court begins by analyzing the res judicata claims

against the Primestar Defendants. [Doc. 15-1 at 10-14]. With regard to the first

Ragsdale factor, Ragsdale, 193 F.3d at 1238, it is undisputed that Plaintiff has filed

two previous suits against Primestar that were removed to this Court and that were

dismissed with prejudice, (see Case No. 1:16 cv 01620-MHC-AJB, Docs. 5, 16;



      8
            Given that Plaintiff has filed at least five previous lawsuits against
Primestar and the other Defendants in this matter, the Court finds that her pro se
status should not shield her from the application of res judicata. Vereen,
2009 WL 01007, at *3.
                                        16
 Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 17 of 25




Case No. 1:17-cv-01915, Docs. 21, 25). The grant of a motion to dismiss for failure

to state a claim constitutes a final adjudication on the merits for purposes of res

judicata. Hunt, 891 F.2d at 1560. It is also undisputed that a federal district court

is a court of competent jurisdiction, satisfying the second criteria. Ragsdale,

193 F.3d at 1238.

       There is also no question that both Plaintiff and Primestar were the parties

that   were   involved    in   the   prior   lawsuits.      (See   generally   Case

Nos. 1:16-cv-01620-MHC-AJB, 1:17-cv-01915); Ragsdale, 193 F.3d at 1238. In

addition, the remaining Primestar Defendants are in privity with Primestar. The

dockets for both previous actions show that Chaness represented Primestar in those

litigations and, as its attorney, he is considered to have been in privity with

Primestar. (See generally Case Nos. 1:16 cv 01620-MHC-AJB, 1:17-cv-01915);

Bouldin, 2015 WL 11517084, at *7. Further, the record reveals that the Security

Deed assigned from Bancorp to Wilmington, [Doc. 15-2 at 22-23], and a special

warranty deed was issued from Wilmington to Primestar, [id. at 30-32]. Because

Wilmington was a predecessor-in-interest to the interest in the Property, it is in

privity with Primestar for purposes of res judicata. Crooked Creek Properties, Inc.,

2009 WL 3644835, at *16. Finally, both the Primestar Defendants and Plaintiff

assert that Statebridge acted as a loan servicer. [Doc. 10 at 19-22; Doc. 15 at 12].

                                       17
 Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 18 of 25




Therefore, privity exists between Primestar and Statebridge.                  Bailey,

2013 WL 820411, at *3. See also Borneo, Inc., 971 F.2d at 249; Bedrock Svcs.,

285 F. Supp. 2d at 700.

      Finally, the Court finds that the current action and Plaintiff’s previous

actions, and specifically her filing in 2017, [see Case No. 1:17-cv-01915, Doc. 1-1

at 8-20], raised the same claims, Ragsdale, 193 F.3d at 1238. The Court finds that

the two lawsuits have arisen out of the same series of transactions and have a

common nucleus of operative facts. Trustmark Ins. Co., 299 F.3d at 1269-70; In

re Piper Aircraft Corp., 244 F.3d at 1301. Specifically, the Court finds that both

suits are based on the loan Plaintiff took out to fund the purchase of the Property,

the assignment and service of that loan, and the ultimate foreclosure and sale of the

Property. Id.

      The Court also finds that the two suits raise effectively the same claims. In

her first claim, Plaintiff argues that Defendants made false representations and

falsified mortgage documents, [Doc. 10 at 4-8], and in her earlier complaint

Plaintiff alleged that her security deed was falsified and Primestar committed other

false and deceptive business practices, [Case No. 1:17-cv-01915, Docs. 1-1 at 9-12].

In her second claim in the current suit, Plaintiff alleges that Defendant’s committed

breach of contract, [Doc. 10 at 8-11], and in her previous suit she alleged violations

                                        18
 Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 19 of 25




of the servicer performance agreement and UCC, [Case No. 1:17-cv-01915,

Docs. 1-1 at 15-17]. In Plaintiff’s third claim, she alleges a violation of good faith

and fair dealing, [Doc. 10 at 13], and in her prior suit she alleged that Primestar had

abused the legal process by failing to disclose faulty paperwork, [Case

No. 1:17-cv-01915, Docs. 1-1 at 19-20].

      In her fourth claim she alleges wrongful foreclosure due to problems with

the auction, [Doc. 10 at 14-17], and in her prior suit she alleged that foreclosure

was wrongful because her note was held by two different entities and the

assignments were faulty, [Case No. 1:17 cv 01915, Docs. 1-1 at 8]. In her fifth

claim, Plaintiff alleged that Defendants failed to inform her that her loan had been

transferred in the time required, [Doc. 10 at 18-22], and in her prior action she

claimed the Defendant had failed to answer or timely answer validation requests,

[Case No. 1:17 cv 01915, Docs. 1-1 at 8]. Finally, in her sixth and seventh claims,

Plaintiff alleges both that Defendants acted negligently in exercising their duties

related to her mortgage, for example by foreclosing while she was in the middle of

a loan modification and failing to maintain accurate loan records, and that they

violated Georgia’s RICO statute by working together to commit residential

mortgage fraud. [Doc. 10 at 22-26]. In her previous lawsuit Plaintiff did not allege

negligence, per se, but did allege that the assignment of the Security Deed

                                        19
 Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 20 of 25




contained numerous errors. [Case No. 1:17 cv 01915, Docs. 1-1 at 8-9]. Also,

although she did not allege a RICO violation in her previous complaint, she did

allege that Primestar engaged in fraud, [id. at 12-13], and now that additional

Defendants have been added to the suit, she alleges that they all committed fraud

and worked together to accomplish it.

      Furthermore, to the extent that Plaintiff has raised new claims in her current

suit, the Court finds that those same claims, which involved activity that occurred

between 2006 and 2014, [see Doc. 1-1 at 69-74], could have been raised in her

previous suit, which was filed in 2017, Ragsdale, 193 F.3d at 1238. The court also

notes that, because Plaintiff’s claim all arose from the same nucleus of operative

fact, raising new claims here would not necessarily prohibit the application of res

judicata. Hosseinzadeh, 2013 WL 12095674, at *4. In short, the Court finds that,

although Plaintiff has added new Defendants and altered some of her legal claims,

the basis of her claims is the same. Accordingly, the application of the doctrine of

res judicata appropriately promotes judicial economy in this case by preventing the

relitigation of these claims against Primestar as well as against the remaining

Defendants. In re Atlanta Retail, Inc., 456 F.3d at 1284.

      The Court also finds that res judicata precludes Plaintiff’s claims against

Bank of America. [Doc. 13-1 at 11-13]. For the reasons stated above, the Court

                                        20
 Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 21 of 25




finds that there was a both a final judgment on the merits and that the decision was

rendered by a court of competent jurisdiction. Ragsdale, 193 F.3d at 1238. The

Court also notes that the record indicates that that Bank of America assigned its

interest in the security deed to Bancorp, who subsequently assigned it to

Wilmington, and who later executed a special warranty deed for the Property to

Primestar. [Doc. 15-2 at 20-23, 30-32]. As a predecessor in interest, Bank of

America is in privity with Primestar and the other Primestar Defendants. Crooked

Creek Properties, Inc., 2009 WL 3644835, at *16. Finally, the Court finds that

the claims Plaintiff raises against Bank of America, which include her first, second,

sixth, and seventh claims, [Doc. 10 at 4-11, 22-26], were raised, as described above,

or could have been raised in her previous suit, Ragsdale, 193 F.3d at 1238.

      Lastly, and despite the fact that they have not raised the issue, the Court is

compelled to find that res judicata bars Plaintiff’s claims against the Fay

Defendants. As previously stated, there was a both a final judgment on the merits

and that the decision was rendered by a court of competent jurisdiction. Ragsdale,

193 F.3d at 1238. As described above, Bancorp was a predecessor to the interest

to the Property that was later assigned to the Wilmington and Primestar, [Doc. 15-2

at 22-23, 30-32], which creates privity.        Crooked Creek Properties, Inc.,

2009 WL 3644835, at *16. Because Fay is a servicing company, [Doc. 1-1 at 72],

                                       21
  Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 22 of 25




and therefore shares a common interest in collecting the debt owed and enforcing

the same property right, it is also in privity, Bailey, 2013 WL 820411, at *3. Finally,

the Court finds that the claims Plaintiff raises against Fay Defendants, which

include her first, second, fifth, sixth, and seventh claims, [Doc. 10 at 4-11, 22-26],

were raised, as described above, or could have been raised in her previous suit,

Ragsdale, 193 F.3d at 1238.

      Accordingly, each of Plaintiff’s claims are barred by the doctrine of res

judicata and the undersigned RECOMMENDS that the complaint be

DISMISSED.

II.   Motion to Stay

      On February 8, 2019, Plaintiff filed a motion to stay a writ from the Superior

Court of DeKalb County, Georgia. [Doc. 17]. Plaintiff’s filing indicates that the

writ was issued in Case No. 16-cv-1575, described above, in which Primestar was

the defendant and that the writ relates to the Property. [Id.]. Plaintiff argues that

previous cases were dismissed despite the fact that Defendant did not timely

respond to her complaint and its motions to dismiss did not provide relevant facts,

failed to produce either a note or proof of claim, and were based on bogus

documents. [Id.]. Plaintiff argues that she was forced to file bankruptcy as a result

of Defendant’s actions, requests an investigation, and asserts that Defendant has

                                        22
 Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 23 of 25




failed or refused to follow court rules and procedures. [Id. at 2]. Among other

relief, Plaintiff seeks an automatic stay of her eviction. [Id.].

      In response, the Primestar Defendants 9 argue that granting Plaintiff’s

requests would violate the Rooker-Feldman doctrine. [Doc. 19 at 2-3]. They also

argue that Plaintiff’s motion to stay should be denied because her claims are barred

by the doctrine of res judicata and are therefore meritless. [Id. at 3].

      The undersigned finds that Plaintiff’s claims are meritless for the reasons

described above. The Court also notes that, as argued by the Primestar Defendants,

the Court’s review of the final decision of a state court is barred by the

Rooker-Feldman doctrine.        See, e.g., Goodman ex rel. Goodman v. Sipos,

259 F.3d 1327, 1332 (11th Cir. 2001) (“The Rooker-Feldman doctrine places limits

on the subject matter jurisdiction of federal district courts and courts of appeal over

certain matters related to previous state court litigation”); Siegel v. LePore,

234 F.3d 1163, 1172 (11th Cir. 2000) (en banc) (noting that the Rooker-Feldman

doctrine prevents all federal courts except for the United States Supreme Court

from reviewing final judgments of state courts, including constitutional claims and



      9
              Although each of the Defendants filed a response to Plaintiff’s motion
to stay, [see Docs. 18, 20], the Court only considers the opposition of the Primestar
Defendants, as they were the only Defendant to the action in which the writ was
issued.
                                         23
  Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 24 of 25




claims “inextricably intertwined” with state-court judgments). Accordingly, the

Court RECOMMENDS that Plaintiff’s motion to stay be DENIED.

III.   Conclusion

       Accordingly, each of Plaintiff’s claims are barred by the doctrine of res

judicata and the undersigned RECOMMENDS that the matter be DISMISSED

WITH PREJUDICE. 10 The undersigned FURTHER RECOMMENDS that

Plaintiff’s motion to stay the writ from DeKalb County Superior Court be DENIED.

Defendant Bank of America’s motion to stay pretrial deadlines and discovery is

DENIED AS MOOT.

       The Clerk is DIRECTED to terminate the reference to the undersigned.




       10
               The Eleventh Circuit has stated, “[w]here it appears that a more
carefully drafted complaint might state a claim, the district court should give a pro
se plaintiff an opportunity to amend his complaint instead of dismissing it.” Schmitt
v. U.S. Office of Pers. Mgmt., No. 09-14783, 2010 WL 4721618, *1
(11th Cir. Nov. 23, 2010) (citing Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991),
overruled in part on other grounds by Wagner v. Daewoo Heavy Indus. Am. Corp.,
314 F.3d 541, 542 (11th Cir. 2002) (en banc)). “Dismissal with prejudice is proper,
however, if the pro se plaintiff has indicated that he does not wish to amend his
complaint or if a more carefully drafted complaint could not state a valid claim.”
Jemison v. Mitchell, No. 09-15635, 2010 WL 2130624, *2 (11th Cir. May 27, 2010).
Plaintiff should not be afforded an opportunity to amend in this case because her
claims are barred by the doctrine of res judicata and, accordingly, could not be
restated in a valid manner in a more carefully drafted complaint. Id. As a result,
the undersigned RECOMMENDS that the District Court NOT PROVIDE
Plaintiff with an opportunity to amend.
                                       24
Case 1:18-cv-05229-MHC Document 21 Filed 07/05/19 Page 25 of 25




    IT IS SO RECOMMENDED and DIRECTED, this 5th day of July, 2019.




                                 25
